Case 0:20-cv-62421-RKA Document 1 Entered on FLSD Docket 11/25/2020 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                              Case No: ________________________

 CHERYL DANNER,
        Plaintiff,
 v.
 TOWN OF DAVIE, A MUNICIPAL
 CORPORATION AND POLITICAL
 SUBDIVISION OF THE STATE OF
 FLORIDA


       Defendant.
 _________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, CHERYL DANNER, by and through her undersigned counsel, sues the

 Defendant, TOWN OF DAVIE, a municipal corporation and political subdivision of the State of

 Florida, and alleges as follows:

                                    JURISDICTION AND VENUE

        1.       This is an action for damages and to remedy violations of the rights of MS.

 DANNER under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), and the

 Florida Civil Rights Act of 1992, as amended (“Chapter 760”), and to redress injuries done to her

 by the Defendant, TOWN OF DAVIE (“Defendant”).

        2.      The unlawful acts which gave rise to this Complaint occurred within Broward

 County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

 District pursuant to 28 U.S.C. § 1391.

                                            PARTIES


                                                1
Case 0:20-cv-62421-RKA Document 1 Entered on FLSD Docket 11/25/2020 Page 2 of 8




        3.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

 County, Florida and is otherwise sui juris.

        4.      At the relevant time, Plaintiff was a woman and, as such, Plaintiff is a member of a

 protected class under Title VII and Chapter 760 because the terms, conditions, and privileges of

 her employment were altered.

        5.      Defendant is a government agency. At all times material hereto, Defendant was

 Plaintiff’s employer as defined by law.

        6.      Defendant has, at all times material hereto, employed 15 or more employees for

 each working day in each of twenty or more calendar weeks in the current or preceding year.

        7.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

 discrimination against the Defendant with the Equal Employment Opportunity Commission,

 which was dually filed with the Florida Commission on Human Relations.

        8.      Plaintiff’s charge was filed within 300 days after the first instance of discrimination

 occurred.

        9.      Plaintiff was issued a Notice of Right to Sue on August 31, 2020. This suit is filed

 in accordance with that Notice and within the applicable ninety (90) day limitation (a copy of the

 Notice is attached hereto as Exhibit “A”).

        10.     The Florida Commission on Human Relations did not issue a finding on Plaintiff’s

 charge within 180 days of the filing of said charge.

                 GENERAL ALLEGATIONS COMMON TO ALL COUNTS

        11.     Defendant hired Plaintiff as a police officer on April 1, 2001. The Plaintiff currently

 works for the Defendant.




                                                  2
Case 0:20-cv-62421-RKA Document 1 Entered on FLSD Docket 11/25/2020 Page 3 of 8




        12.     As a police officer, Plaintiff’s primary duties and responsibilities include road

 patrol which involves responding to calls for service.

        13.     Plaintiff was qualified for her position, based on her experience and training.

        14.     The Defendant was aware that the Plaintiff had filed a charge of gender/sex

 discrimination with the EEOC on March 20, 2014, and that Plaintiff filed a lawsuit based on that

 charge on January 25, 2016, and this caused the Defendant to retaliate against her.

        15.     Prior to the Plaintiff’s filing her charge and lawsuit, the Defendant gave her only

 two write ups in 13 years. Yet, after the Plaintiff’s filed her charge and her lawsuit, in retaliation,

 the Defendant gave her 13 write-ups in less than 18 months.

        16.     The entire department knows that the Plaintiff sued the Defendant. It is frequently

 joked about in briefing and training classes. Whenever anything inappropriate is said, supervisors

 often say, “this is not harassment or discrimination, and does not need to go in your book.”

 Multiple people have said, “I don’t want to end up in Danner’s book” (referring to the Plaintiff).

        17.     On May 9, 2019, Sgt. Scott Leon called the Plaintiff to say that, while he was not

 watching her AVL, he did notice that it took her 11 minutes to arrive at an alarm call. The Plaintiff

 was in the restroom and left as quickly as she could, but it takes female officers significantly longer

 than male officers to get dressed after using the restroom because of the need for female officers

 to remove clothing while male officers do not need to do so to use the restroom. Sgt. Leon said,

 “don’t make it a habit.”

        18.     For a long period of time, the Plaintiff has been using her employee-benefit sick

 time as needed to care for her handicapped mother-in-law and two children. The Defendant’s

 policy allows employees to use sick days to care for sick family members, and the Plaintiff’s

 supervisors knew of her family situation.



                                                   3
Case 0:20-cv-62421-RKA Document 1 Entered on FLSD Docket 11/25/2020 Page 4 of 8




           19.   On May 14, 2019, Sgt. Leon wrote up the Plaintiff for allegedly abusing sick time

 despite the fact that Plaintiff had more than enough sick time available and that her use ot he sick

 time was within the parameters of the general orders. After Plaintiff appealed the write up, she was

 told it would be removed from her file.

           20.   On May 21, 2019, Sgt. Leon notified the Plaintiff that he was issuing her a verbal

 counseling for failing to make an arrest on violation of a restraining order. According to the

 performance log from Sgt. Leon, the Plaintiff should have arrested the perpetrator on scene, but

 circumstances did not warrant that at the time and the Plaintiff’s prior supervisor directed her not

 to take that action, therefore she did not arrest him. Instead, the Plaintiff followed her prior

 supervisor’s direction and department policy and sent the probable cause affidavit to the state

 attorney’s office to determine if an arrest should be made.

           21.   On other occasions, Sgt. Leon would belittle and embarrass the Plaintiff in front of

 others.

           22.   The Defendant continued to retaliate against the Plaintiff in other ways. The

 Defendant would deny the Plaintiff’s requested days off with no valid reasons although she was

 entitled to the time off.

           23.   The Defendant issued new policies directly targeting the Plaintiff. For example,

 around August 15, 2019, the Plaintiff scratched her eye while taking out her contacts and needed

 to go to the doctor. When the Plaintiff informed Sgt. Urbaez, he texted her saying, “make sure you

 bring a note.” The Defendant’s policy did not require a note in this instance as the Plaintiff was

 only out of work for two days.

           24.   On August 30, 2019, in response to several emails from Defendant’s command

 staff, the Plaintiff requested to leave one hour early to install her shutters in preparation for



                                                  4
Case 0:20-cv-62421-RKA Document 1 Entered on FLSD Docket 11/25/2020 Page 5 of 8




 Hurricane Dorian. Sgt. Savin denied the Plaintiff’s request to leave one hour early because of

 alleged “manpower issues.” This was despite the fact that two shifts were working during the

 relevant one-hour time frame. Several other officers received approval to leave early.

        25.     The Defendant continued to give the Plaintiff a hard time about using time off to

 which she was entitled.

        26.     On September 12, 2019, in morning briefing, Officer Brea Coffey came in with her

 hair in a natural “Afro.” Sgt. Bishop made a comment that he could not conduct briefing because

 he was so distracted by her hair. Lieutenant Bart chimed in and said, “just so everybody in the

 room knows, that’s not sexual harassment or any harassment.” He and Sgt. Urbaez exchanged

 looks with each other and then both looked at the Plaintiff.

        27.     In September 2019, the Defendant conducted their biannual vacation bid, during

 which employees submit their requests for leave for the coming six-month period. The Plaintiff

 requested December 23, 2019 through January 4, 2020. The Defendant approved every day of her

 vacation bid except for Christmas Day and New Year’s Day, both of which fell in the middle of

 the otherwise-approved vacation weeks. Because the Defendant did not approve these two days

 off, the Plaintiff was forced to use her sick days. The Fraternal Order of Police contract article

 34.7 says that continuous vacation will be approved by seniority. The Defendant approved this

 same vacation, including Christmas Day and New Year’s Day, based on the Plaintiff’s seniority

 over the previous three years, yet denied it since Plaintiff filed the EEOC charge and lawsuit.

        28.     In November 2019, the Plaintiff was singled out for using her cell phone while

 nothing was said to the several other officers who were also using their cell phones.

        29.     Due to the ongoing retaliation, the Plaintiff’s work environment has become

 increasingly hostile and the Plaintiff is considering imminent retirement.



                                                  5
Case 0:20-cv-62421-RKA Document 1 Entered on FLSD Docket 11/25/2020 Page 6 of 8




        30.     Plaintiff has engaged the undersigned attorney to prosecute her claims and is

 entitled to recover her attorney’s fees from Defendant pursuant to statute.

      COUNT I: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                        (Retaliation)
       31.  Plaintiff incorporates herein the allegations contained in paragraphs 1 through 30,

 inclusive, as though same were fully re-written here.

        32.     Plaintiff had the right to voice her grievances that she was being discriminated

 against.

        33.     When the Plaintiff engaged in the protected activity of reporting the discrimination,

 filing a charge with the EEOC, and then filing a lawsuit, the Defendant retaliated against her by

 continuing and intensifying the discrimination. Also due to the retaliation, the Plaintiff is

 considering imminent retirement.

        34.     As a result of Defendant’s action, Plaintiff has suffered damages.

        35.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

 not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

 provisions of Title VII of the Civil Rights Act of 1964.

        WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

 retaliation against Plaintiff was in violation of Title VII of the Civil Rights Act of 1964; (b) grant

 Plaintiff judgment against Defendant to compensate her for past and future pecuniary losses,

 including injury to her professional reputation, and emotional pain and suffering caused by

 Defendant’s retaliation of Plaintiff in an amount to be determined at trial and in accordance with

 Title VII of the Civil Rights Act of 1964; (c) award Plaintiff prejudgment and post-judgment

 interest; (d) award Plaintiff compensatory damages as permitted by law; (e) award Plaintiff the




                                                   6
Case 0:20-cv-62421-RKA Document 1 Entered on FLSD Docket 11/25/2020 Page 7 of 8




 costs of this action, together with her reasonable attorneys’ fees incurred herein; and (f) grant

 Plaintiff such other and further relief as the Court deems appropriate.

        COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                        (Retaliation)
        36. Plaintiff incorporates herein the allegations contained in paragraphs 1 through 30

 inclusive, as though same were fully re-written here.

        37.     Plaintiff had the right to voice her grievances that she was being discriminated

 against.

        38.     When the Plaintiff engaged in the protected activity of reporting the discrimination,

 filing a charge with the EEOC, and then filing a lawsuit, the Defendant retaliated against her by

 continuing and intensifying the discrimination. Also due to the retaliation, the Plaintiff is

 considering imminent retirement.

        39.     As a result of Defendant’s actions, Plaintiff has suffered damages

        40.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

 not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

 provisions of the FCRA, Chapter 760.

        WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

 retaliation of Plaintiff was in violation of the FCRA; (b) grant Plaintiff judgment against Defendant

 to compensate her for past and future pecuniary losses, including injury to her professional

 reputation, and emotional pain and suffering caused by Defendant’s retaliation of Plaintiff in an

 amount to be determined at trial and in accordance with the FCRA; (c) award Plaintiff prejudgment

 and post-judgment interest; (d) award Plaintiff compensatory damages as permitted by law; (e)

 award Plaintiff the costs of this action, together with her reasonable attorneys’ fees incurred herein;

 and (f) grant Plaintiff such other and further relief as the Court deems appropriate.



                                                   7
Case 0:20-cv-62421-RKA Document 1 Entered on FLSD Docket 11/25/2020 Page 8 of 8




                                   DEMAND FOR JURY TRIAL

 Plaintiff demands a trial by jury on all issues so triable.

                                                 Respectfully submitted this 25th day of November,
                                                 2020

                                                 By: /s/ Michelle Cohen Levy
                                                 Michelle Cohen Levy, FBN 0068514
                                                 The Law Office of Michelle Cohen Levy, P.A.
                                                 4400 N. Federal Highway
                                                 Lighthouse Point, Florida 33064
                                                 P: (954) 651-9196
                                                 Michelle@CohenLevyLegal.com
                                                 Counsel for Plaintiff




                                                    8
